IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

CORRY MENCY,                           NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-4780

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed December 9, 2016.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Corry Mency, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking belated appeal is denied. See Powell v. Fla. Dep’t of Corr.,

727 So. 2d 1103 (Fla. 1st DCA 1999).

ROBERTS, C.J, ROWE and WINSOR, JJ., CONCUR.